Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: the prior art of record did not show or suggest, either singly or combined, the claimed vehicle seatback that is rotatable by 180 degrees around a transverse axis in order to change seat direction, wherein each of the opposing seatback transverse edges includes a locking element such that one seatback locking element engages a cushion front locking element and the opposing seatback locking element engages the cushion rear locking element.
The reference to Pease fails to disclose the seatback locking elements and the cushion locking elements as recited in claims 10 and 17.  

The following is an examiner’s statement of reasons for allowance: the prior art did not show or suggest, either singly or combined, the claimed vehicle seatback that is rotatable by 180 degrees around a transverse axis in order to change seat direction, wherein each .
The reference to Pease as modified by Jayasuriya fails to teach the opposing seatbelt buckles because the seatback swing adjustment of Jayasuriya is different from the swing adjustment of Pease, and is configured to include a seatbelt buckle in a region of the lower seatback transverse edge only.  As such, one of ordinary skill in the art would not be taught by Jayasuriya to modify the upper and lower seatback edges of Pease to each have a seatbelt buckle for the three-point harness. 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


EXAMINER'S COMMENT
Regarding applicant’s arguments on pages 9-10, with respect to the rotation adjustment disclosed in the reference to Pease, have been fully considered but they are not persuasive. 
The reference to Pease (pg. 2, column 1) discloses the lever pair (D) is pivotally coupled to the frame pair (A) and carries the partition (E), such that the upper edge of the partition (E) contacts the lower curved side of seat bottom (B) regardless of the pivot adjustment position of the lever pair (D); in other words, as the lever pair (D) pivots from the rear side of the seat bottom (B) to the front side thereof, the lower side of the seat bottom is curved in order to contact the upper edge of the partition at any angle of lever pair (D).  Pease further discloses the bar pair (F) is pivotally coupled to the lever pair (D) and includes a flange pair (f’) that adjustably passes around the curved arm pair (G), such that the seatback (H) is pivotable along the extent of the arm pair (G).  The term “swung” discloses a movement distinct from the term “inclined”.  
The cooperative pivotal movements of the lever pair (D), the bar pair (F) and the seatback’s curved arm pair (G) between the front and rear sides of the seat bottom facilitates a swing of the seatback (and the footrest) through a 180 degree rotation, such that one seatback transverse edge engages the seat bottom (B) rear side in a first configuration of the vehicle seat and the opposing seatback transverse edge engages the seat bottom front side in a second reversed configuration of the vehicle seat; and wherein each seatback (H) transverse edge includes an opening which allows the headrest (I) to be withdrawn from whichever edge is disposed as the upper end of the seatback (pg. 2, column 2). 



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TANIA ABRAHAM whose telephone number is (571)272-2635. The examiner can normally be reached 9 am - 5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, DAVID DUNN can be reached on 571-272-6670. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/T.A/Examiner, Art Unit 3636                                                                                                                                                                                                        

/DAVID R DUNN/Supervisory Patent Examiner, Art Unit 3636